CHARLES F. CLAIBORNE, JUDGE.
This is a suit for possession of leased premises. It was filed January 6th, 1922.
The rule avers that plaintiff leased to defendant the premises No. 2727 Louisiana Avenue for $35 per month; that the defendant failed to pay the rent for the month of December 1921, due January let, 1922; that the lease provided that should the lessee violate any of the conditions of the lease, the lessor reserved to himself the right of cancelling said lease without putting the lessee in default, the lessee waiving the legal notice to vacate; the plaintiff prayed for judgment condemning the premises.
No brief on behalf of defendant has been filed in this Court, and his counsel has submitted the case. No error in the judgnent has been pointed out to us, and we have seen none.
After answer filed by the defendant there was judgnent against him as prayed for. Prom this judgnent the defendant has appealed.
The judgment is therefore affirmed.
April 10th, 1922.